Citation Nr: 0331748	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for service-
connected residuals of left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the RO in Nashville, 
Tennessee which, in pertinent part, granted service 
connection and a 0 percent rating for left inguinal hernia 
repair; the veteran appealed for a higher rating.  A personal 
hearing was held before an RO hearing officer in June 2002.  

Jurisdiction over the claims folder has been transferred to 
the Philadelphia, Pennsylvania, RO.

REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's most recent VA examination took place 
in June 2000.  Since that time he has received treatment for 
residuals of the left inguinal hernia repair.  Given the 
length of time since the last VA examination in 2000.  The 
treatment records and the veteran's contentions raise the 
possibility of worsening since the last examination.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not yet been provided with the 
specific notice required by 38 U.S.C.A. § 5103(a) and 
Quartuccio, supra. 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claim for a higher initial rating for 
service-connected residuals of left 
inguinal hernia repair.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the residuals of left 
inguinal hernia repair. 

The examiner should note if there is a 
recurrent left inguinal hernia, and 
should indicate whether the veteran's 
scar is painful, unstable, or produces 
any functional limitation.  The examiner 
should also report the measurements of 
the scar.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claims.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to a 
higher rating for residuals of left 
inguinal hernia repair.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


